         Case 1:19-cv-11316-ER Document 13 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SALVADOR MENDOZA, on behalf
of himself and others similarly situated,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                            19 Civ. 11316 (ER)
T&S RESTAURANT LLC, doing
business as Gracie’s Corner Diner, and
ANASTASIO KATSAROS,
                              Defendants.


RAMOS, D.J.:

         �e Court referred this case to the court-annexed mediation program in February

2020. Doc. 11. Since then, the parties have scheduled three mediation conferences, the

most recent on August 13, 2020.

         �e parties are directed to ﬁle a joint status update by September 11, 2020. If they

have reached a settlement, they are directed to address when they will submit the

settlement to the Court for its approval. See Cheeks v. Freeport Pancake House, 796 F.3d

199 (2d Cir. 2015). Failure to obey this Order could result in sanctions, up to and

including dismissal for failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:     September 8, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
